Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on09/16/2019.
Claims 1-20 have been canceled.	
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a continuation of 14/997,219 (US Patent 10185777), which was filed on 01/15/2016, was acknowledged and considered.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,185,777. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Examiner’s Note
5.	“History feed” can be reasonably interpreted as creating and displaying updated history of a file in its various versions of the file.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 21 and 23-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuniardi (US 20120117457) in view of Grah et al (US 20080247320). 
Claim 21:
	Yuniardi suggests a method, comprising: determining an activity associated with a version of a document [Yuniardi: Par 16 and 17 (associating editing activities with a file’s versions)]. Yuniardi suggests generating a history element for the version of the document that includes information associated with the activity [Yuniardi: Par 17 (creating editing history of aversion(s) of the file)]. Yuniardi suggests merging the history element into a history feed, wherein the history feed is associated with a history of the document [Yuniardi: Par 25 (creating “accumulated list of selectable document versions” along with their updating or editing history)]. Yuniardi suggests causing the history feed to be presented at an output device [Yuniardi: Par 20 and 21 (displaying versions of the file along with their history of modifications from various users)].
	Although Yuniardi sufficiently suggests the concept of creating and displaying a consolidated editing history of a version of a file the Examiner nevertheless introduces Grah for further clarification [Grah: Par 74 (“Consolidated audit trails” of various versions)].
	Both references (Yuniardi and Grah) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as document version management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Yuniardi and Grah before him/her, to modify the system of Yuniardi with the teaching of Grah in order to generate a consolidated audit trail [Grah: Par 74 (“Consolidated audit trails” of various versions)].
Claim 23:
	The combined teachings of Yuniardi and Grah suggest wherein: the output device comprises a display device; and causing the history feed to be presented at the output device comprises causing the history feed to be displayed at the display device [Yuniardi: Par 20 and 21 (displaying versions of the file along with their history of modifications from various users)].
Claim 24:
	The combined teachings of Yuniardi and Grah suggest wherein causing the history feed to be displayed at the display device comprises causing the history feed to be displayed in a user interface at the display device [Yuniardi: Par 20 and 21 (displaying versions of the file along with their history of modifications from various users)].
Claim 25:
	The combined teachings of Yuniardi and Grah suggest further comprising prior to causing the history feed to be displayed at the output device, ordering the history element in the history feed based on at least one of an activity type or a name of an author [Yuniardi: Par 17, 20 and 21 (emphasizing edits of document versions in response to selection of a user or author)].
Claim 26:
	The combined teachings of Yuniardi and Grah suggest wherein: the history element comprises a first history element; the version comprises a first version; and the method further comprises: detecting a second version of the document; generating a second history element for the second version of the document; and merging the second history element into the history feed [Yuniardi: Par 17, 20 and 21 (this process involves various versions of a file among various users)].
Claim 27:
Yuniardi and Grah suggest wherein: causing the history feed to be presented at the output device comprises causing the history element to be presented in a collapsed state at the output device, the collapsed state presenting only a portion of the information associated with the activity; and the method further comprises displaying the history element in an expanded state based on receiving a selection of the history element, wherein the expanded state presents all of the information associated with the activity [Yuniardi: Par 17, 20 and 21 (expanding and showing further result upon selection of history element in a drop-down menu. The history element could comprises name of editing user, version number and date of modification)].
Claim 28:
	The combined teachings of Yuniardi and Grah suggest wherein the history element comprises an actionable history element that is interactive and configured to perform an action [Yuniardi: Par 17, 20 and 21 (clicking on a history element)].
Claim 29:
	The combined teachings of Yuniardi and Grah suggest wherein the information associated with the activity comprises at least one of a time of the activity or a name of a person performing the activity [Yuniardi: Par 17, 20 and 21 (clicking on a history element)].
Claim 30:
Claim 30 is essentially the same as claim 21 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 31:
	The combined teachings of Yuniardi and Grah suggest wherein the activity is associated with a client computing device or with a server computing device [Yuniardi: Par 26 and 39].
Claim 32:
	The combined teachings of Yuniardi and Grah suggest wherein the activity associated with the client computing device comprises at least one of an Instant Messaging activity, voice communication activity, commenting activity, electronic communication activity, a presentation activity, a co-authoring activity, or a printing activity [Yuniardi: Par 16 and 19].
Claim 33:
	The combined teachings of Yuniardi and Grah suggest wherein the activity associated with the server computing device comprises at least one of a recipient of a shared file, information associated with a renamed file, an edited file, or information associated with a restored file [Yuniardi: Par 17 and 20 (editing and sharing)].
Claim 34:
Claim 34 is essentially the same as claim 21 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 35:
	The combined teachings of Yuniardi and Grah suggest wherein the memory stores further instructions that cause the system to: generate a fourth history element for a new activity that is associated with the version; and merge the fourth history element into the history feed [Yuniardi: Par 20 and 21 (displaying versions of the file along with their history of modifications from various users)].
Claim 36:
Claim 34 is essentially the same as claim 27 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 37:

Claim 38:
Claim 37 is essentially the same as the combination of claim 35 and rejected under the same reasons as applied above.
Claim 39:
Claim 39 is essentially the same as the combination of claim 35 and rejected under the same reasons as applied above.
Claim 40:
Claim 40 is essentially the same as the combination of claim 28 and rejected under the same reasons as applied above.

8.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yuniardi (US 20120117457) in view of Grah et al (US 20080247320) and further in view of Pidduck (US 20140095456). 
Claim 22:
	The combined teachings of Yuniardi, Grah and Pidduck suggest determining the version associated with the document prior to determining the activity associated with the version [Pidduck: Par 17 (automatically generating versions of a file based on certain time period)].
Three references (Yuniardi, Grah and Pidduck) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as document version management. It would have been obvious to one of ordinary skill in the art at the time the Yuniardi, Grah and Pidduck before him/her, to modify the system of Yuniardi and Grah with the teaching of Pidduck in order to automatically generate a file’s versions based on certain time period [Pidduck: Par 17 (automatically generating versions of a file based on certain time period)].

Pertinent Arts
9.	Jayade, US 20140344005, discloses generating a documentary audit trail for government regulatory compliance review that can comprise assertions from government regulations. These assertions may comprise various versions and various workflows are created for these assertions. Generated audit trail records may be integrated in to a consolidated audit trail.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
03/09/2021

/HUNG D LE/Primary Examiner, Art Unit 2161